Citation Nr: 1629101	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-23 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar strain.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from April 1960 to September 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) associated with the Regional Office (RO) in Washington, DC.  This decision granted service connection for a low back disability and established an initial rating of 10 percent.  The Veteran resides within the jurisdiction of the RO in Nashville, Tennessee, and it is from here that the appeal originates.  

The Veteran has alleged experiencing an acquired psychiatric disorder (claimed as anxiety and/or depression) as a consequence of service-connected low back pathology.  This is an initial claim for benefits and is not in appellate status.  The claim is referred to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's low back was last examined in April 2012 in concert with her claim for service connection, and she alleges that the examiner mischaracterized the severity and nature of the disability picture at that time.  She has submitted additional evidence of treatment and has forwarded lay complaints of near-continuous pain and possible neurological manifestations.  Her representative has raised the issue of unemployability, and pursuant to jurisprudential precedent, the Board must consider TDIU as part and parcel of the forwarded claim for an increase in rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the allegations, a new, comprehensive VA orthopedic examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a comprehensive VA orthopedic examination for the purposes of determining the severity of service-connected lumbar strain.  The following is asked:

*Is the Veteran's diagnosed lumbar strain the most accurate assessment of the service-connected disability picture?  If not, if degenerative disc disease is present and part and parcel of the disability picture, has the Veteran ever been in receipt of physician-prescribed bed rest?

*Does the Veteran currently experience ankylosis in the thoracolumbar spine?

*What is the range of motion of the thoracolumbar spine?  In answering this, combined range of motion as well as forward flexion should be specifically addressed.  Further, the examiner should consider any additional limitations associated with flare-ups of pain (or weakness, fatigability, etc.), and should note the point, in degrees, at which such limitations affect range of motion.  Three repetitions of range of motion exercises should occur, and any additional limitation associated with repeated motion should be documented.  

*What are the functional impacts associated with the Veteran's low back disability?  Specifically, are there any occupational limitations associated with the low back, and if so, does the low back disability, acting alone or with other factors, make the Veteran unable to gain and maintain substantially gainful employment commensurate with her skills, education, and training?  

*What are the neurological manifestations associated with the service-connected low back disability picture?  The allegations of neurological-type pain radiating into the lower extremities, as well as the complaints of bladder incontinence (i.e. the need for a "potty chair"), are to be fully discussed.  

THE EXAMINER IS TO PROVIDE EXPLANATIONS FOR ANY CONCLUSIONS REACHED.  

2.  Following the above-directed development, re-adjudicate the claim for a higher initial rating.  Should the claim remain denied (or not granted in its entirety), issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




